J-S05001-21


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

 IN THE INTEREST OF: S.A., A              :   IN THE SUPERIOR COURT OF
 MINOR                                    :        PENNSYLVANIA
                                          :
                                          :
 APPEAL OF: S.P.,                         :
 MOTHER                                   :
                                          :
                                          :
                                          :   No. 1881 EDA 2020

            Appeal from the Order Entered September 17, 2020
  In the Court of Common Pleas of Philadelphia County Juvenile Division at
                     No(s): CP-51-DP-0000721-2020


BEFORE: BOWES, J., LAZARUS, J., and McLAUGHLIN, J.

MEMORANDUM BY BOWES, J.:                               FILED APRIL 13, 2021

      S.P. (“Mother”) appeals from the dispositional order wherein the juvenile

court adjudicated her infant daughter, S.A., dependent and placed her in the

legal and physical custody of the Philadelphia Department of Human Services

(“DHS”). We affirm.

      DHS’s involvement with the family precedes S.A.’s premature birth in

June 2020, as the agency previously removed the child’s two older siblings

from the care of Mother and J.A. (“Father”), who still reside together, due to

allegations of child abuse based in 2017. The child abuse report, which was

founded upon medical neglect and the failure to meet the children’s needs,

was substantiated.    The results of a 2018 parenting capacity evaluation

(“PCE”) conducted in conjunction with those dependency proceedings

illustrated, inter alia, that Mother lacked the capacity to provide safety and/or
J-S05001-21


permanency to her children.          Mother has a history of anger management

problems and mental health issues, including suicidal ideations, and it was

unclear whether she had resumed her medication after giving birth to S.A.

       Upon S.A.’s discharge from the hospital, the juvenile court granted a

temporary commitment to DHS. Child was placed in the kinship care of her

maternal aunt, who also cares for S.A.’s older brother. In addition, maternal

aunt desires to be the placement option for their sister, who is currently in

pediatric care.1    The aunt supervises Mother’s visitation with S.A. and her

brother. The status of Mother’s supervised visitation with S.A.’s older sister

is uncertain because of the COVID-19 pandemic.

       Within one month of S.A.’s birth, DHS filed a dependency petition and,

after an evidentiary hearing on September 17, 2020, the juvenile court

adjudicated S.A. dependent.         Specifically, juvenile court reasoned that the

credible, persuasive testimony presented by two parenting experts, the DHS

investigator, and the caseworker from the community umbrella agency that

coordinated the family’s services constituted clear and convincing evidence

that Mother and Father’s continuing parental incapacity rendered their infant


____________________________________________


1 During the dependency hearing, Tianna Pelzer, the family’s case manager,
testified that she visited S.A. in the kinship home with her maternal aunt and
confirmed that her needs were being satisfied. N.T., 9/17/20, at 50. The
infant was current with her immunizations and had regularly-scheduled
pediatric appointments. Id. However, Ms. Pelzer noted her concern regarding
episodes where the infant choked on her vomit to the extent that she turned
blue. Id. The maternal aunt was required to manually clear the child’s throat
to restore unobstructed breathing. Id. at 50.

                                           -2-
J-S05001-21


daughter dependent pursuant to Section 6302 of the Juvenile Act.             The

juvenile court continued S.A.’s placement in kinship care with the maternal

aunt, which the court found to be the least restrictive placement alternative

available. The child’s placement goal remains reunification with her parents.

       Mother filed a timely notice of appeal and a concise statement of errors

complained of on appeal pursuant to Pa.R.A.P. 1925(a)(2)(i) and (b). She

presents one issue for our review: “Did the Trial Court committed [sic] an

error of law and/or abuse its’ [sic] discretion when it adjudicated the minor

child dependent without clear and convincing evidence pursuant to 42 Pa.C.S.

section 6301-6365 of the Juvenile Act?” Mother’s brief at 7.2

       We review the juvenile court’s order of adjudication and disposition for

an abuse of discretion. See, e.g., In Interest of L.Z., 111 A.3d 1164, 1174

(Pa. 2015). Furthermore, “The standard of review in dependency cases

requires an appellate court to accept findings of fact and credibility

determinations of the trial court if they are supported by the record, but does

not require the appellate court to accept the lower court’s inferences or

conclusions of law.” Id. (cleaned up).

       As we noted in In re G.T., 845 A.2d 870, 872 (Pa.Super. 2004), DHS

has the burden of proving by clear and convincing evidence the statutory



____________________________________________


2Father did not file a notice of appeal or participate in this appeal. Similarly,
Patricia Cochran, Esquire, the guardian ad litem appointed to advocate S.A.’s
best interests, neglected to file a brief on behalf of the child.

                                           -3-
J-S05001-21


ground for a finding that S.A. is a “dependent child.” The Juvenile Act defines

a dependent child as, inter alia, one who:

      is without proper parental care or control, subsistence, education
      as required by law, or other care or control necessary for his
      physical, mental, or emotional health, or morals. A determination
      that there is a lack of proper parental care or control may be based
      upon evidence of conduct by the parent, guardian or other
      custodian that places the health, safety or welfare of the child at
      risk, including evidence of the parent’s, guardian’s or other
      custodian’s use of alcohol or a controlled substance that places
      the health, safety or welfare of the child at risk[.]

42 Pa.C.S. § 6302(1).    “The question of whether a child is lacking proper

parental care or control so as to be a dependent child encompasses two

discrete questions: whether the child presently is without proper parental care

and control, and if so, whether such care and control are immediately

available.” In re G.T., supra at 872 (cleaned up).

      Furthermore,

      If the court finds that the child is dependent, then the court may
      make an appropriate disposition of the child to protect the child’s
      physical, mental and moral welfare, including allowing the child to
      remain with the parents subject to supervision, transferring
      temporary legal custody to a relative or public agency, or
      transferring custody to the juvenile court of another state.

In re D.A., 801 A.2d 614, 617 (Pa.Super. 2002) (en banc) (cleaned up).

      Mother argues that the juvenile court erred in adjudicating S.A.

dependent upon less than clear and convincing evidence. Specifically, Mother

contends that the court based its decision upon Mother’s prior interaction with

DHS during 2017 when her two older children were adjudicated dependent.

She continues that, since she was compliant with her reunification objectives

                                     -4-
J-S05001-21


relating to the older children and DHS failed to present any evidence of a

current parental incapacity or inability to care for S.A., the agency effectively

discriminated against her due to her intellectual disability.

      Mother’s contentions are unconvincing. Mother’s argument confuses her

prior compliance with DHS service directives with an actual capacity to parent

her infant daughter. As demonstrated by the evidence presented during the

evidentiary hearing, Mother is not currently able to provide the necessary

parental care and control, despite her compliance with services.

      William F. Russell, Ph.D., testified as an expert in the area of parental

capacity evaluations (“PCE”) and he discussed the specific PCE that he

conducted on Mother during 2018.        N.T., 9/17/20, at 4758.       Dr. Russell

explained that the PCE “is a review of an individual’s ability to function in all

the spheres of their life, . . . and provide a safe environment for the child.”

Id. at 59. Specifically, it examines a parent’s history, current functioning,

mental health, medical health, “and any area or subject that might interfere

with their, ability to provide a safe environment for a child[.]”        Id. The

evaluation involves the combined review of background information, referral

information and a clinical, structured interview.     Id. at 58-60.    While the

evaluation typically includes psychological testing, he was not able to perform

that component due to Mother’s reading level. Id. at 60.

      As it relates to Mother’s cognitive abilities, Dr. Russell observed that,

although it is possible for individuals with cognitive limitations to provide


                                      -5-
J-S05001-21


appropriate and adequate care for children, his experience in this particular

case revealed that the needs of the older children exceeded Mother’s abilities

to provide a safe environment. Id. at 62-63. Indeed, on multiple occasions

he attempted to discuss with Mother the various medical problems, autism,

and speech delays that affected the older children and Mother declined to

acknowledge the issues. Id. at 62. He further noted that supervised visitation

with the children was instituted in 2017 because of Mother’s inappropriate

interactions with the children and irregular attendance.        Id. at 71-72.

Furthermore, he stressed that the continuation of supervised visitation after

three years of services reflects ongoing concerns regarding Mother’s “ability

to understand the threat and depth of the problems,” provide a safe

environment, and satisfy their needs.      Id. at 66.   He continued, “I would

certainly think that if we are going to [argue] that she can care for the two

older children . . . I think that the critical factor would have been that the

visitation has been expanded and [she] is expanding [her] ability where [she]

is not.” Id. at 68.

      Particularly damaging to Mother’s argument that the juvenile court erred

in ignoring her compliance with DHS’s objectives is Dr. Russell’s explanation

that “[p]articipation doesn’t equate to competence. . . . I think that following

the recommendations is a positive, but I do not know that [it] provides them

with the skill to take care of two children with very special needs.” Id. at 68.

In sum, Dr. Russell opined that although S.A. does not have any special needs,


                                     -6-
J-S05001-21


Mother would not be able to care for her without additional support from an

intensive case manager to help her and monitor her ability to provide safety.

Id. at 69-71.

      The juvenile court also considered the testimony of Erica G. Williams,

Psy.D., who conducted Father’s PCE. While Dr. William’s testimony focused

on Father, she corroborated Dr. Russell’s position that Mother could not

provide parental care for S.A. without assistance. Id. at 83. She explained

that she looks to the parental ability to provide safety and permanency

independent of other people being present, and concluded:

      There is substantial concern that even though all of these supports
      are in place, all of these services have been offered, professionals
      have weighed in, [and] provide[d] recommendations that there’s
      still some amount of barriers that are still present that these
      parents cannot execute care of a child[,] even for a short period[,]
      without the help of another adult.

Id. at 83-84.

      Significantly, Mother’s witness, Elizabeth Lurenda, the Intellectual

Disability Services (“IDS”) supports coordinator for Mother, testified that the

relevant services to assist Mother in caring for an infant are not currently in

place and it is unclear whether those services could be implemented because

of the limited type of waiver IDS will provide Mother. Id. at 91-95.

      The totality of the circumstances implicated by the evidence in this case

supports the juvenile court’s decision. As an infant, S.A. is entirely dependent

on her caregiver for her protection and survival, and Mother lacks the

parenting capacity to provide her with proper parental care and control and

                                     -7-
J-S05001-21


that capacity is not immediately available. See In re G.T., supra at 872.

Stated plainly, notwithstanding Mother’s compliance with the reunification

objectives relating to the older children, the certified record belies Mother’s

contentions that she is capable of meeting S.A’s basic needs and that the

juvenile court is discriminating against her due to her cognitive disability. The

evidence presented during the hearing simply does not support those

assertions.   Accordingly, we affirm the juvenile court’s dispositional order

adjudicating S.A. dependent and maintaining her placement with maternal

aunt.

        Order affirmed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 4/13/2021




                                      -8-